25 So. 3d 6 (2009)
Donell WOODS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1480.
District Court of Appeal of Florida, Third District.
October 28, 2009.
Donell Woods, in proper person.
Bill McCollum, Attorney General, for appellee.
*7 Before COPE and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the revocation of probation and the sentence, but remand for correction of the order revoking probation to add lower court case numbers F04-21975B, F04-29604B, and F04-29632. In addition, the court shall enter sentencing orders in case numbers F04-21975B, F04-29604B, and F04-29629 in accordance with its oral pronouncement. The court shall also enter a corrected sentencing order in case number F04-29632. The sentencing orders shall provide that all of the sentences run concurrently with each other and that the defendant is awarded credit for time served in each of the four cases as ordered at the sentencing hearing.
Affirmed and remanded with directions.